DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
Response to Amendment/Claim Status
Claims 30-40 are being examined. Claims 21, 30 and 38 have been amended. Claims 1-20 were previously canceled; and claims 21-29 were withdrawn by restriction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30-33, 35-37; 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gan (US 2004/0259325 A1-IDS presented prior art) in view of Kwon et al (US 2011/0133333 A1, hereafter Kwon).
Re claim 30, Gan discloses in FIG. 3 (with references to FIG. 1) a semiconductor die, comprising:
a semiconductor substrate (silicon 50; ¶ [0021]) including a first surface (lowermost horizontal plane at 52) and an indentation (54; ¶ [0021]) on the first surface having a floor (intermediate horizontal plane of 50);
an interconnect (filled via 55; ¶ [0021] and [0023]) extending at least partially through the semiconductor substrate (50), wherein the interconnect (55) includes an end portion (exposed part; ¶ [0023]) projecting from the floor (intermediate horizontal plane of 50), and wherein the end portion (exposed part) has an upper surface (lowermost horizontal plane at 52) facing away from (opposite) the floor (intermediate horizontal plane of 50) and a sidewall (left/right vertical planes) surrounded (covered) by the semiconductor substrate (50);
a metallization structure (52; ¶ [0021]) connected to the interconnect (55), wherein the metallization structure (52) includes a first portion (lower horizontal plane) on the upper surface (lowermost horizontal plane) and a second portion (vertical sides); and
a thermal pad (52 contacting 50; ¶ [0021]) having a lower surface (uppermost horizontal plane) carried by (on) and in thermal contact (direct physical contact) with the first surface (lowermost horizontal plane) of the semiconductor substrate (50), wherein the lower surface (uppermost horizontal plane) is generally coplanar (at the same vertical level) with the upper surface (lowermost horizontal plane) of the TSV (55).

Gan fails to disclose the sidewall (left/right vertical planes of 55) surrounded by an isolation lining isolating the interconnect (55) from the semiconductor substrate (50); and the second portion extending at least partially around the isolation lining such that the second portion (vertical sides) is laterally spaced apart from (separated from) the sidewall (left/right sidewalls) of the end portion (exposed part) by the isolation lining.

However,
Kwon discloses in FIG. 16D (with references to FIGS. 13-14D) a semiconductor die, comprising: an interconnect (20; ¶ [0101] and [0129]) extending at least partially through a semiconductor substrate (10; ¶ [0097] and [0129]), wherein the interconnect (20) includes an end portion (region of 20 exposed by 17; ¶ [0131]) projecting from a floor (intermediate horizontal plane of 10), and wherein the end portion (exposed region of 20) has an upper surface (28; ¶ [0133]) facing away from (opposite) the floor (intermediate horizontal plane of 10) and a sidewall (left/right vertical planes of 20) surrounded (covered) by the semiconductor substrate (10), the sidewall (left/right vertical planes of 55) surrounded by an isolation lining (22; ¶ [0101] and [0129]) isolating the interconnect (20) from the semiconductor substrate (10); and 
a second portion (60b; ¶ [0115] and [0120]) of a connection member (60; ¶ [0110] and [0129]) extending at least partially around the isolation lining (22) such that the second portion (60b) is laterally spaced apart from (separated from) the sidewall (left/right sidewalls of 20) of the end portion (exposed region of 20) by the isolation lining (22).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Gan to include the 
sidewall surrounded by an isolation lining isolating the interconnect from the semiconductor substrate; and the second portion extending at least partially around the isolation lining such that the second portion (vertical sides) is laterally spaced apart from (separated from) the sidewall (left/right sidewalls) of the end portion (exposed part) by the isolation lining of Kwon, to provide isolation of TSVs and resistance against the TSV conductive material diffusing into the surrounding substrate, and to improve contact reliability between the TSV and the metallization structure (Kwon; ¶ [0054]; [0105] and [0111]).  

Re claim 31, Gan discloses the semiconductor die of claim 30, wherein the thermal pad (52 at 50) projects (extends) to a first height (vertical level) above the first surface (lowermost horizontal plane of 50) and the first portion (lowermost horizontal plane) of the metallization structure (52 at 55) projects (extends) to a second height (vertical level) above the first surface (lowermost horizontal plane of 50), the first and second heights being generally the same (coplanar).

Re claim 32, Gan and Kwon discloses the semiconductor die of claim 30, further comprising a passivation material (Kwon: 30; ¶ [0132]) on the floor (lower horizontal plane of 10) of the indentation (Kwon: 17; ¶ [0131]) between the second portion (60b) of the metallization structure (Kwon: 60) and the semiconductor substrate (floor of 10 of Kwon/floor of 50 of Gan) as part of the more reliable contacts discussed for claim 30.

Re claim 33, Gan and Kwon discloses the semiconductor die of claim 30, further comprising a passivation material (Kwon: 30; ¶ [0132]) on a sidewall (left/right vertical planes of 17 of Kwon/50 of Gan) of the indentation (17 of Kwon/54 of Gan), wherein the passivation material (30) extends to the floor (intermediate horizontal plane of 10 of Kwon/50 of Gan) of the indentation (17/50) such that the second portion (60b of Kwon) of the metallization structure (60 of Kwon) is vertically spaced apart (separated from) from the semiconductor substrate (10/50) by the passivation material (30).

Re claim 35, Gan discloses the semiconductor die of claim 30, wherein the thermal pad (52 at 50) has a first thickness (vertical extension of lower horizontal plane) and the first portion (lower horizontal plane) of the metallization structure (52 at 55) has a second thickness (vertical extension of lower horizontal plane), the first and second thickness being generally the same (coplanar).

Re claim 36, Gan discloses the semiconductor die of claim 30, wherein the metallization structure (52 at 55) and the thermal pad (52 at 55) include a common conductive material (metals; ¶ [0021]).

Re claim 37, Gan discloses the semiconductor die of claim 30, wherein the end portion (exposed part) of the interconnect (55) has a height (vertical extension) above (beyond) the floor (intermediate plane of 50) such that such that the upper surface (lowest horizontal plane) of the end portion (exposed part) is substantially coplanar (level) with the first side (lowest horizontal plane) of the substrate (50).

Re claim 38, Gan discloses in FIG. 8 a semiconductor die, comprising:
a semiconductor substrate (silicon 50; ¶ [0021]) including a first surface (lowermost horizontal plane at 52), a second surface (uppermost horizontal plane of 50) opposite to the first surface having one or more electrical circuits (56/57; ¶ [0021]), and an indentation (54; ¶ [0021]) on the first surface (lowermost horizontal plane at 52) having a lateral open region (cavity; ¶ [0021]);
a through-substrate via (filled via 55; ¶ [0021] and [0023]) extending (passing) at least partially through the semiconductor substrate (50) and connected to the one or more electrical circuits (56/57), wherein the TSV (55) includes an end portion (exposed part; ¶ [0023]) projecting from the lateral open region (cavity) of the indentation (54), and wherein the end portion (exposed part) has an upper surface (lowermost horizontal plane) facing away from the lateral open region (cavity) and a sidewall (left/right vertical planes) surrounded by the semiconductor substrate (50);
a metallization structure (52; ¶ [0021]) connected to the interconnect (55), wherein the metallization structure (52) includes a first portion (lower horizontal plane) on the upper surface (lowermost horizontal plane) and a second portion (vertical sides); and
a thermal pad (52 contacting 50; ¶ [0021]) having a lower surface (uppermost horizontal plane) carried by (on) and in thermal contact (direct physical contact) with the first surface (lowermost horizontal plane) of the semiconductor substrate (50), wherein the lower surface (uppermost horizontal plane) is generally coplanar (at the same vertical level) with the upper surface (lowermost horizontal plane) of the TSV (55).

Gan fails to disclose the sidewall (left/right vertical planes of 55) surrounded by an isolation lining isolating the interconnect (55) from the semiconductor substrate (50); and the second portion extending at least partially around the isolation lining such that the second portion (vertical sides) is laterally spaced apart from (separated from) the sidewall (left/right sidewalls) of the end portion (exposed part) by the isolation lining.

However,
Kwon discloses in FIG. 16D (with references to FIGS. 13-14D) a semiconductor die, comprising: an interconnect (20; ¶ [0101] and [0129]) extending at least partially through a semiconductor substrate (10; ¶ [0097] and [0129]), wherein the interconnect (20) includes an end portion (region of 20 exposed by 17; ¶ [0131]) projecting from a floor (intermediate horizontal plane of 10), and wherein the end portion (exposed region of 20) has an upper surface (28; ¶ [0133]) facing away from (opposite) the floor (intermediate horizontal plane of 10) and a sidewall (left/right vertical planes of 20) surrounded (covered) by the semiconductor substrate (10), the sidewall (left/right vertical planes of 55) surrounded by an isolation lining (22; ¶ [0101] and [0129]) isolating the interconnect (20) from the semiconductor substrate (10); and 
a second portion (60b; ¶ [0115] and [0120]) of a connection member (60; ¶ [0110] and [0129]) extending at least partially around the isolation lining (22) such that the second portion (60b) is laterally spaced apart from (separated from) the sidewall (left/right sidewalls of 20) of the end portion (exposed region of 20) by the isolation lining (22).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Gan to include the 
sidewall surrounded by an isolation lining isolating the interconnect from the semiconductor substrate; and the second portion extending at least partially around the isolation lining such that the second portion (vertical sides) is laterally spaced apart from (separated from) the sidewall (left/right sidewalls) of the end portion (exposed part) by the isolation lining of Kwon, to provide isolation of TSVs and resistance against the TSV conductive material diffusing into the surrounding substrate, and to improve contact reliability between the TSV and the metallization structure (Kwon; ¶ [0054]; [0105] and [0111]).  

Re claim 39, Gan and Kwon discloses the semiconductor die of claim 38, wherein the indentation (54) has a vertical sidewall (square/rectangular; ¶ [0021]) extending from the lateral open region (cavity) to the first surface (lowermost horizontal plane of 50), the semiconductor die (Kwon: microelectronic device; ¶ [0129]) further comprising: a passivation material (Kwon: 30; ¶ [0132]) on the lateral open region (space from left-to-right sidewalls of 17) between the second portion (Kwon: 60b) of the metallization structure (Kwon: 60) and the semiconductor substrate (Kwon: 10) as part of the more reliable contacts discussed for claim 30.

Claims 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gan and Kwon as applied to claims 30 and 38, and further in view of Chen (US 2013/0168740 A1-IDS presented prior art).
Re claims 34 and 40, Gan and Kwon discloses the semiconductor die of claim 30 and 38, respectively, wherein the passivation material (30 of Kwon) further extends from the sidewall (left/right vertical planes) of the indentation (17/54) to the first surface (uppermost horizontal plane of 10/lowermost horizontal plane of 50) of the semiconductor substrate (10/50); and wherein the indentation (54) has a sloped sidewall (any shape; ¶ [0021]) extending from the lateral open region (cavity) to the first surface (lowermost horizontal plane of 50), the semiconductor die (Kwon: microelectronic device; ¶ [0129]) further comprising: a passivation material (Kwon: 30; ¶ [0132]) on the lateral open region (space from left-to-right sidewalls of 17) between the second portion (Kwon: 60b) of the metallization structure (Kwon: 60) and the semiconductor substrate (Kwon: 10).

But, fails to disclose such that the passivation material (30) surrounds (encircles) the thermal pad (52 at 50 of Gan).
However,
Chen discloses in FIG. 2 a semiconductor device, comprising: a passivation layer (220; ¶ [0021]), the passivation layer (220) extending along sidewalls (slanted walls) to a first surface (lowermost horizontal plane) of a semiconductor substrate (201; ¶ [0021]), and the passivation material (220) surrounds (encircles) a thermal pad (221; ¶ [0021]-[0022] and [0025]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Gan and Kwon to include the passivation layer surrounding thermal pads of Chen, in order to form selectively aligned chip-to-chip-bond sites and to isolate the semiconductor substrate from contamination from other device components (Chen; ¶ [0021]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 30 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference or reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/Examiner, Art Unit 2892